Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1-24 have been considered but are moot in view of the new grounds for rejection. 
With respect to the amendments to claims 1, 8, and 16, wherein the claims were amended to state that “a movable member would “extend in a lateral direction to surround a circumference of the thread” along with applicant’s remarks dated 02/18/2022, Examiner argues that Solish would still be able to teach these limitations in a broad sense. While Examiner still does note that there are differences between Solish and the pending application as discussed in the interview dated 02/17/2022, Solish could still be argued to extend in a lateral direction to surround a circumference of the thread in figures 28A-28C, as part of the member 16 will surround part of the circumference of the thread 40 as well as being laterally disposed with respect to part 40. As such, Solish would broadly teach the new limitation despite the differences discussed in the prior interview. 
With respect to the moveable member of Fruci unfolding away from the thread in the lateral direction, while it is agreed that the manner to how the moveable member unfolds is different than what was presented in Fruci (the unfolding being what was shown in figures 13, 15, and 17), the claims only state that an unfolding occur in a lateral direction.  As stated below, the thickness of the sheath on the elongated member of Fruci changes between figures 8A and 8B, it is also argued that the moveable member will unfold in a lateral direction as well as a longitudinal direction. As such, Fruci is still taken to teach an unfolding in a lateral direction. 
Applicant has amended claims 22 and 24 to recite that “wings that extend laterally from the moveable member.” In response, Examiner has added reference Bennett (US Pub No.: 2006/0030868).

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per claims 1, 8, and 16 have all been amended to say “laterally extending portions would be extending in a second direction that is different than the first direction.” However, this wording was not found in the specification dated 07/09/2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 12-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Solish (US Pub No.: 2016/0007990) in view of Fruci (US Pub No.: 2018/0071517).
Regarding claim 1, Solish discloses a thread insertion assembly (an assembly for delivering a dermal filler thread is disclosed in the abstract) comprising a moveable member that extends in a longitudinal direction along a portion of a thread (figure 28C part 42 is a sheath in [0083]. As the sheath could be removed as per [0084], the sheath is movable with respect to the needle and thread in a first direction), wherein a portion of the moveable member comprises laterally extending portions that extend in a lateral direction relative to the longitudinal direction to surround at least a portion of a circumference of the thread in a first configuration (in figure 27A, the walls of part 42 would laterally extend to surround the thread 40). 
However, Solish does not teach that the moveable member circumferentially unfolds away from the thread in the lateral direction in a second configuration or that the laterally extending portions would be extending in a second direction that is different than the first direction. Instead, Fruci (US Pub No.: 2018/0071517) does teach a sheath that circumferentially unfolds away from the thread in a second configuration (shown in figures 8B to 8A with an unfolding disclosed of a protective sheath 86 in [0075]). This sheath can be used to replace the sheath of figures 28A and 28B of Solish. The sheath unfolds over a lead part 16 that is depicted in figures 8A and 8B as being a thin, elongate member. As such, it is argued that the sheath 86 could also be placed over a threaded member as a thread would also be a thin, elongate member) and that the laterally extending portions would be extending in a second direction that is different than the first direction (with respect to figure 8A of Fruci, the moveable member 86 is extended more in a lateral direction instead of the longitudinal direction it is depicted as being in with respect to figure 8B).  As the thickness of the sheath on the elongated member changes between figures 8A and 8B, it is also argued that the moveable member will unfold in a lateral direction as well as a longitudinal direction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foldable sheath with a separate pulling means (disclosed in [0021]), being the moveable member of Fruci, into the device of Solish for the purpose of providing a protective sheath that can cover a thin member 16 but then be retracted to expose said member. This type of sheath could be used to protect the dermal filler thread of Solish before insertion into the body and then could be retracted during insertion of the thread. This sheath is seen to have an advantage over the sheath of Solish in figures 32A-32B as the sheath of Fruci could be manually operated via the tab part 50 (defined in [0061]) to cover and uncover part 16 whereas the cover of Solish in figures 32A and 32B is only folded when pressed into the patient’s skin.
Regarding claim 2, Solish in view of Fruci teach the thread insertion assembly of claim 1, wherein Solish teaches a distal portion of the moveable member extends along a distal portion of the thread (the distal portion of part 42 would extend along the distal portion of the thread 40 in figures 27A to 27C. The distal portion would be the leftmost part of part 42 which would be the farthest away from part 16).
Regarding claim 3, Solish in view of Fruci would teach the thread insertion assembly of claim 2, wherein Solish would disclose wherein a longitudinal length of the moveable member, along the distal portion of the thread, remains constant in the first and second configuration (the longitudinal length of the movable member 42 of Solish would remain constant between the first configuration in figure 28A and the second configuration in 28C). 
Regarding claim 4, Solish in view of Fruci teach the thread insertion assembly of claim 1, wherein Solish teaches a distal portion of the moveable member defines a cavity in the first configuration (the distal portion of part 42 defines a cavity to which part 40 will reside in in figure 28A).
Regarding claim 5, Solish in view of Fruci teach the thread insertion assembly of claim 4, wherein Solish teaches the cavity comprises a closed distal portion enclosing the cavity (the distal end of part 42 of Solish is depicted as being closed in figures 27A, 27B, and 27C).
Regarding claim 6, Solish in view of Fruci teach the thread insertion assembly of claim 1, with Solish comprising a base coupled to a proximal portion of the moveable member (in some embodiments of Solish, as disclosed in [0086], part 52 is a needle grabber that is depicted as being coupled to part 42 in figure 29).
Regarding claim 7, Solish in view of Fruci teach the thread insertion assembly of claim 1, wherein Solish discloses, in the second configuration, the laterally extending portions are expanded relative to the first configuration (in the second configuration shown in figure 28C, the laterally extending portion at part 16 will be extended laterally with respect to part 42. This would be expanded with respect to the first configuration in figure 28A).
Regarding claim 8, Solish would teach a thread insertion device (as per the abstract) comprising a moveable member (figures 32A part 42) extending in a first direction (being the horizontal direction between figures 32A and 32B) along a longitudinal length of a thread (part 42 extends along the longitudinal portion of thread part 40) and comprising laterally extending portions (being the walls of part 42 that the thread 40 resides in), wherein, in a first configuration, distal end portions of the laterally extending portions are positioned adjacent to each other and spaced apart by a first distance to surround at least a portion of a circumference of the thread (being shown in figure 32A), and in a second configuration, the distal end portions of the laterally extending portions are spaced apart by a second distance to expose the thread, wherein the second distance is larger than the first distance (shown in figure 32B, wherein the distance between the distal portion of the walls part 42 is greater than in 32A, wherein the distal end would be the portion closest to part 16.  Here, the thread is no longer fully enclosed in part 42, meaning that the thread is exposed).
However, Solish does not teach an instance wherein the laterally extending portions are extending in a second direction that is different than the first direction. Instead, Fruci does teach an instance wherein the laterally extending portions are extending in a second direction that is different than the first direction (as per figure 8A and 8B of Fruci, a sheath portion unfolds over a lead part 16. Said portion will house a thread part 20. As the thickness of the sheath on the elongated member changes between figures 8A and 8B, it is also argued that the moveable member will unfold in a lateral direction as well as a longitudinal direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foldable sheath with a pulling means (disclosed in [0021]), being the moveable member of Fruci, into the device of Solish for the purpose of providing a protective sheath that can cover a thin member 16 but then be retracted to expose said member with a means of the user to actuate it via the pulling means in [0021]. This type of sheath could be used to protect the dermal filler thread of Solish before insertion into the body and then could be retracted during insertion of the thread. This sheath is seen to have an advantage over the sheath of Solish in figures 32A-32B as the sheath of Fruci could be manually operated via the tab part 50 (defined in [0061]) to cover and uncover part 16 whereas the cover of Solish in figures 32A and 32B is only folded when pressed into the patient’s skin.
Regarding claim 12, Solish in view of Fruci teach the thread insertion device of claim 8. However, Solish does not teach an instance wherein the moveable member comprises a material that unfurls from the first configuration toward the second configuration.
Instead, Fruci (US Pub No.: 2018/0071517) does teach the moveable member comprises a material that unfurls from the first configuration toward the second configuration. (shown in figures 8B to 8A with an unfurling disclosed of a protective sheath 84 in [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foldable sheath, being the moveable member of Fruci, into the device of Solish for the purpose of providing a protective sheath that can cover a thin member 16 but then be retracted to expose said member. This type of sheath could be used to protect the dermal filler thread of Solish before insertion into the body and then could be retracted during insertion of the thread. 
Regarding claim 13, Solish in view of Fruci teach the thread insertion device of claim 12, wherein Fruci would teach the moveable member is configured to unfurl after insertion into skin of a patient (in figures 8A and 8B of Fruci, the movable member 86 retracts from the distal end of the device toward the proximal end of the device. It stands to reason that the combination of Solish and Fruci would allow for the movable member of Fruci to retract on Solish out of the body).
Regarding claim 14, Solish in view of Fruci teach the thread insertion device of Claim 12, wherein Solish teaches the moveable member comprises a material configured to shape upon actuation by a clinician (it is assumed that a clinician us operating the device of Solish as a clinician is mentioned in the operation of the device of Solish in [0064]).
Regarding claim 15, Solish in view of Fruci teach the thread insertion device of Claim 8, wherein Solish would disclose the moveable member is configured to shrink away from the thread when the moveable member transitions from the first configuration to the second configuration (shown from figure 32A to figure 32B, wherein the moveable member would move away from the thread when the moveable member 86 transitions from the first configuration in 32A to the second configuration in figure 32B).
Regarding claim 16, Solish would teach a method of inserting a thread (dermal thread insertion is disclosed in the abstract) comprising: inserting a distal portion of a moveable member into a patient (figure 28A part 16 is shown as being inserted into a patient’s skin part 50), in a first configuration (being figure 28A), wherein the moveable member extends in a longitudinal direction (part 18 extends in a longitudinal direction with respect to the thread 40 in figures 28A-28C) along distal portion of a thread and extends in a lateral direction to surround a circumference of the thread (as shown in figures 28A-28C, part of the member 16 will surround part of the circumference of the thread 40).
However, Solish does not teach a lateral unfolding the moveable member away from the thread in a second configuration to expose the thread. Instead, Fruci (US Pub No.: 2018/0071517) does teach an unfolding the moveable member away from the thread in a second configuration to expose the thread (shown in figures 8B to 8A with an unfolding disclosed of a protective sheath 84 in [0075]).  As the thickness of the sheath on the elongated member changes between figures 8A and 8B, it is also argued that the moveable member will unfold in a lateral direction as well as a longitudinal direction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foldable sheath, being the moveable member of Fruci, into the device of Solish for the purpose of providing a protective sheath that can cover a thin member 16 but then be retracted to expose said member. This type of sheath could be used to protect the dermal filler thread of Solish before insertion into the body and then could be retracted during insertion of the thread. 
Regarding claim 17, Solish in view of Fruci teach the method of claim 16, with Fruci comprising retracting the distal portion of the moveable member from the patient (in figures 8A and 8B of Fruci, the movable member retracts from the distal end of the device toward the proximal end of the device. It stands to reason that the combination of Solish and Fruci would allow for the movable member of Fruci to retract on Solish out of the body). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the foldable sheath, being the moveable member of Fruci, into the device of Solish for the purpose of providing a protective sheath that can cover a thin member 16 but then be retracted to expose said member. This type of sheath could be used to protect the dermal filler thread of Solish before insertion into the body and then could be retracted during insertion of the thread.
Regarding claim 18, Solish in view of Fruci teach the method of claim 17 with Fruci comprising retracting the moveable member in the first configuration (it stands to reason that the moveable member 84 of Fruci could be retracted in the first configuration of Solish).
Regarding claim 19, Solish in view of Fruci teach the method of claim 17, with Fruci comprising retracting the moveable member in the second configuration (it stands to reason that the moveable member 84 of Fruci could be retracted in the second configuration of Solish).
Regarding claim 20, Solish in view of Fruci teach the method of Claim 16, wherein Fruci would teach that unfolding the moveable member comprises exposing the moveable member to a temperature of between about 80ºF to about 96ºF (as the movable member of Fruci when combined with Solish is inserted into the skin and as the average skin temperature is about 91ºF, it is assumed that the movable member is exposed to a temperature between 80ºF to about 96ºF).
Regarding claim 21, Solish in view of Fruci teach the thread insertion assembly of claim 1, wherein Fruci would teach that the laterally extending portions surround a majority of the circumference of the thread in the first configuration (as per figure 8B of Solish, a majority of the thread part 16 is surrounded by the sheath 86).
Regarding claim 23, Solish in view of Fruci teach the thread insertion device of Claim 8, wherein Fruci would teach that the laterally extending portions surround a majority of the circumference of the thread in the first configuration (as per figure 8B of Solish, a majority of the thread part 16 is surrounded by the sheath 86).
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Solish (US Pub No.: 2016/0007990) in view of Fruci (US Pub No.: 2018/0071517) in further view of Niu (US Pub No.: 2011/0282447).
Regarding claim 9, Solish in view of Fruci would teach the thread insertion device of claim 8. However, Solish does not teach an instance wherein the moveable member transitions from the first configuration to the second configuration after exposure to a liquid. Instead, Niu teaches a moveable member transitions from the first configuration to the second configuration after exposure to a liquid (being a construct body, disclosed in [0026], that would swell when exposed to liquid). This tube can be implemented in place of the movable member of Solish and to expand the member that holds the thread to allow easier removal of it from the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the construct body of Niu into the device of Solish to provide an alternative means to control the movement of the movable member with respect to the thread that would not require the user to induce said movement.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Solish (US Pub No.: 2016/0007990) in view of Fruci (US Pub No.: 2018/0071517) in further view of Weber (US Pub No.: 2018/0055506).
Regarding claim 10, Solish in view of Fruci would teach the thread insertion device of Claim 8. However, neither Solish nor Fruci would teach an instance wherein the moveable member transitions from the first configuration to the second configuration after exposure to electricity. Instead, Weber discloses an instance wherein a moveable member transitions from a first configuration to the second configuration after exposure to electricity (Weber discloses an anchor that moves from a folded position to an unfolded position when exposed to an electric field as per [0095]. It stands to reason that this system could be implemented in Solish to control the member transitions of Solish). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the means for moving a movable member after exposure to electricity as presented in Weber into Solish for the purpose of providing a means to control the movement of the movable member in the body, as detailed in [0025]. The electric field to control a movement would allow for a movement to be induced within the body via an electric field generator that could be placed and controlled outside the body.
Regarding claim 11, Solish in view of Fruci would teach the thread insertion device of Claim 8. However, neither Solish nor Fruci teach an instance wherein the moveable member transitions from the first configuration to the second configuration after exposure to heat. Instead, Weber would teach an instance wherein the moveable member transitions from the first configuration to the second configuration after exposure to heat (as per [0095]-[0096] of Weber). Instead, Weber discloses an instance wherein a moveable member transitions from a first configuration to the second configuration after exposure to a temperature (Weber discloses an anchor that moves from a folded position to an unfolded position when exposed to a temperature as per [0095]. It stands to reason that this system could be implemented in Solish to control the member transitions of Solish). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the means for moving a movable member after exposure to electricity as presented in Weber into Solish for the purpose of providing a means to control the movement of the movable member in the body, as detailed in [0096]. 
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Solish (US Pub No.: 2016/0007990) in view of Fruci (US Pub No.: 2018/0071517) in further view of Bennett (US Pub No.: 2006/0030868).
Regarding claim 22, Solish in view of Fruci teach the thread insertion assembly of Claim 1. However, said combination does not teach an instance wherein the laterally extending portions form wings that extend laterally from the moveable member. Instead, Bennett (US Pub No.: 2006/0030868) does teach wings that extend laterally from the movable member, (the wings being parts 82 in [0056]. Parts 82 are shown in the figures like figure 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wings of Bennett into the combination of Solish, Fruci, and Levine as the wings of Bennett would act as stabilizers for a cannula (as per [0056]) that would stabilize the needle in the patient. 
Regarding claim 24, Solish in view of Fruci teach the thread insertion assembly of claim 8. However, said combination does not teach an instance wherein the laterally extending portions form wings that extend laterally from the moveable member. Instead, Bennett (US Pub No.: 2006/0030868) does teach wings that extend laterally from the movable member, (the wings being parts 82 in [0056]. Parts 82 are shown in the figures like figure 10B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wings of Bennett into the combination of Solish and Fruci as the wings of Bennett would act as stabilizers for a cannula (as per [0056]) that would stabilize the needle in the patient. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fires (US Pub No.: 2017/0181707) discloses a thread introducing means in [0025] and shown in the figures, Racz (US Pub No.: 2019/0110811) teaches a medical deployment device with threads disclosed in [0113]. Levine (US Pub No.: 2016/0038141) would teach a suture device with a laterally extending portion 19 with a thread part 20 in figure 10.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/YASHITA SHARMA/Primary Examiner, Art Unit 3774